McClain, J.
Requisitions of the Governor of Nebraska for the surrender of the petitioners were presented to the Governor of Iowa, and, after a hearing by the latter, of which no complaint is made, except with reference to the sufficiency of the requisition papers, warrants were issued for their surrender to the agent of the state of Nebraska. To prevent such surrender these proceedings were instituted. The refusal of the lower court to grant a writ of habeas corpus is assailed in this court on three grounds: First, the insufficiency of the complaints filed before the county judge in Nebraska, in which each of the petitioners was charged with the commission of a crime in that state; second, the insufficiency of the certification *504of a copy of such complaint by the Governor of Nebraska; and, third, the insufficiency of the evidence to show that petitioners were in fact fugitives from justice.
1. Extraditionsinformation: sufficiency. I. The complaint charging petitioners with the commission of a crime in Nebraska was sworn to by the county attorney of the proper county, and it was made to appear that this was the proper method in that state of charging persons with the crime of which .... t a * , . . petitioners were accused. A complaint or information, duly sworn to, is such affidavit as is required as the basis of an extradition proceeding, if it is a proper method of charging the commission of the crime in the state where committed. In re Hooper, 52 Wis. 699 (58 N. W. 741); State v. Richardson, 34 Minn. 115 (24 N. W. 354); State v. Bates, 101 Minn. 303 (112 N. W. 261).
2. Same. Appellants contend that a complaint by a county attorney is necessarily on information and belief, and that such an affidavit is not sufficient.' But the complaints in these cases were not sworn to as true only on information and belief. The allegations of fact therein are sworn to as true without qualification, and it is not for us to say that the county attorney swore to the truth thereof only on information and belief. If sufficient in form a court can not inquire as to the knowledge of the affiants as to the facts.
3. Same certification of complaint. It is further contended that the certifications of these complaints are not in such form as to entitle them to be introduced and received in evidence in another state, under the state and federal statutes relating to certification of the records of judicial T T-v ■, . . . . proceedings. But there is no merit m this objection. Petitioners themselves offered these certifications in evidence in the lower court. The defendants were under no obligation to do more than show a certification of copies of such complaints by the Governor of Nebraska. *505See Rev. St. U. S. section 5278 (U. S. Comp. St. 1901, 3597).
4. Same: authencity of complaint. II. But it is argued that, if the complaints were not duly authenticated, they could not be properly certified as authentic by the Governor under the federal statute requiring that he certify the authenticity of the complaints, on which the extradition is demanded. There is nothing in the federal statute specifying how the Governor is to be satisfied that the complaints on which he acts are authentic. That is a question for his own determination. Ilis certificate to the fact alone is required. If the proceedings are regular in form, it is for the person attacking them to show that he is not a fugitive from justice. McNichols v. Pease, 207 U. S. 100 (28 Sup. Ct. 58, 52 L. Ed. 121); Pierce v. Creecy, 210 U. S. 387 (28 Sup. Ct. 714, 52 L. Ed. 1113).
5. Habeas Corpus. finding of court: conclusiveness. III. While the petitioners attempted to show by evidence that they were not in Nebraska at the time the crime with which they were charged was committed, there was ample evidence for the defendants 1° prove the contrary. In a proceeding by jiabeas corpus the finding of the lower court as to questions of fact has the force of a verdict of a jury, and, if supported by any evidence, is conclusive upon this court as to such questions. Myers v. Clearman, 125 Iowa, 461; Dunkin v. Seifert, 123 Iowa, 64.
Finding no error in the rulings of the lower court complained of, the action of the court in each case denying plaintiff’s petition for writ of habeas corpus is affirmed.